DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 11/22/2021. The claim amendments are entered. Presently, claims 1-21 remain pending. Claims 1, 2, 5-9, 12-16, and 19-21 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 7, 8, 10, 14, 15, 17, and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US-20020194119-A1; hereinafter Wright) in view of Dheepa et al. ("Behavior based credit card fraud detection using support vector machines.") and Manapat et al. (US-10867303-B1).
Regarding Claim 1,
Wright (US 20020194119 A1) teaches a computer-implemented method for optimizing a predictive fraud detection model and automatically enacting reactive measures based thereon, the method comprising: 
receiving, with at least one processor, transaction data representative of a plurality of transaction requests between at least one financial device holder and at least one merchant in a first time period (para [0015] When a transaction involves transmitting information from an online service or the Internet, address and identity information are not enough to confidently verify that the customer who is purchasing the goods is actually the owner of the credit card. And para [0014] and para [0066]), the transaction data comprising for each transaction request of the plurality of transaction requests at least one of the following parameters: transaction date, transaction time, transaction value, merchant type, transaction type, merchant location, or any combination thereof (para [0059] Different verification parameters that the IVS 206 utilizes are typically weighted relative to the particular credit card transaction. For example, if the amount of dollar transaction is critical, it may be appropriate to weight a history check (for verifying the history of transactions associated with the particular credit card information) and an AVS system check more critically than other parameters.); 
receiving, with at least one processor from a user interface (para [0269] Computer system 1400 may be coupled via bus 1402 to a display 1412, such as a cathode ray tube (CRT) or a liquid crystal display (LCD), for displaying information to a computer user.), an identification of the predictive fraud detection model to be evaluated (para [0064] FIG. 4 is a block diagram of a statistical modeling process. In one embodiment, statistical modeling consists of a data selection and sampling phase 402, data normalization phase 404, data partitioning phase 406, model training phase 410, model verification phase 412, and model performance testing phase 418. Many of these phases can contribute feedback to earlier phases, as indicated by paths in FIG. 4.); 
in response to receiving the identification, receiving, with at least one processor, the predictive fraud detection model to be evaluated (para [0078] Once model building cycles have completed, the finished model is subjected to model performance testing in testing phase 416.), the predictive fraud detection model configured to categorize each transaction request as fraudulent or legitimate based at least partially on the parameters of the transaction request (para [0059] Accordingly, each of the verification parameters may be weighted differently depending upon its importance in the overall transaction verification process to provide a merchant with an accurate quantifiable indication as to whether the transaction is fraudulent.),  the predictive fraud detection model further configured to order the plurality of transaction requests, relative to each other transaction request, from most para [0085] FIG. 5 shows two frequency distributions: the score distribution of Good Transactions and that of Bad Transactions. By overlaying the distribution of Risk Estimates observed for truly bad transactions on the distribution of truly good transactions, four Risk Zones are established. Risk Zone 1 begins at the lowest risk likelihood (Risk Score 0) and extends to the first inflection point where the occurrence of fraud transactions becomes nontrivial. And para [0115] A score of zero reflects no risk, zero percent risk likelihood. A score of 50 reflects a 50% risk likelihood (and conversely a 50% likelihood of non-risk), while a score of 100 reflects a 100% certainty concerning the likelihood of risk.); 
generating, with at least one processor, a performance evaluation dataset comprising an output of the predictive fraud detection model given an input of the transaction data (para [0071] In data partitioning phase 406, the selected and sampled data is broken down into three partitions or mutually exclusive data sets: a training set, a verification set, and a testing set.); 
generating, with at least one processor, plotting data configured to cause a visual display of the user interface to represent at least two model performance metrics of the performance evaluation dataset on a same output plot (para [0084] FIG. 5. For illustrating the process of risk estimate fusion, a two model example will be presented consisting of a heuristic model and a statistical model.), the same output plot having an x-axis of percentile threshold for transaction rejection (para [0117] FIG. 7 is a graph illustrating the foregoing four outcomes. In the example of FIG. 7, a decision threshold value of 57 is assumed, and a fraud attempt rate estimated at 10% is assumed.) and a y-axis of percent of metric value …the …model performance metrics (para [0119] (1) The point on the x-axis (the point on the Risk Estimate line) where Failures-To-Detect-Fraud (Mistaken Sales) begin to occur in significant numbers (e.g., point 702), that is, where the slope of the fraudulent transaction distribution becomes mathematically trivial in proximity to zero percentage transactions (i.e., y-axis approaching zero);),  the …model performance metrics calculated from the performance evaluation dataset and comprising at least one of the following: detection rate, false positive ratio, maximum detectable rate, minimum false positive ratio, model performance score, random model false positive ratio, random model detection rate, or any combination thereof (para [0097] In one approach to evaluating fraud risk, a weighted summation of risk probabilities is transformed by applying a series of multi-dimensional sigmoidal surface filters with adjustable inflection points to create the optimal balance between maximal risk detection, minimal false positive exposure, and acceptable review levels. And para [0103] The number of transactions that exceed a decision threshold ("Alarms") is then calculated corresponding to the occurrence of each test in the General Sample across a wide range of decision thresholds. The corresponding ratio of correct risk detections to incorrect referrals ("False Positive Ratio") is calculated. False positive ratio used to calculate metric (score).); and 
in response to receiving the user input (para [0269] This input device typically has two degrees of freedom in two axes, a first axis (e.g., x) and a second axis (e.g., y), that allows the device to specify positions in a plane.), automatically rejecting, with at least one processor, a top percent of the plurality of transaction from a customized rejection algorithm based on user input (See e.g. percent of transactions fig. 7; para [0117] FIG. 7 is a graph illustrating the foregoing four outcomes. In the example of FIG. 7, a decision threshold value of 57 is assumed, and a fraud attempt rate estimated at 10% is assumed. The resulting graph 700 has four decision zones comprising a Good Transactions zone 710, Bad Transactions zone 712, Mistaken Sale zone 714, and Mistaken Non-Sale zone 716.), 
Wright does not explicitly disclose
…a y-axis of percent of metric value of the at least two model performance metrics, the at least two model performance metrics calculated from the performance evaluation dataset, and the at least two model performance metrics being a false positive ratio and at least one of the 4ZR9243.DOCXPage 2 of 16Application No. 15/780,453 Paper Dated: February 22, 2021 In Reply to USPTO Correspondence of December 21, 2020 Attorney Docket No. 8223-1804068 (2595US02) following: detection rate, maximum detectable rate, minimum false positive ratio, model performance score, random model false positive ratio, random model detection rate, or any combination thereof;
transmitting, with at least one processor, the plotting data to the user interface, wherein the plotting data is further configured to, in response to input in the user interface comprising a specification of a quantitative value of percentile threshold for transaction rejection, generate a corresponding metric value of each of the at least two model performance metrics in the same output plot; 
receiving, with at least one processor from the user interface, a user input comprising the specification of the quantitative value of percentile threshold for transaction rejection;

	However, Dheepa teaches
…a y-axis of percent of metric value of the at least two model performance metrics (Fig. 3), the at least two model performance metrics calculated from the performance evaluation dataset, and the at least two model performance metrics being a false positive ratio (pg. 396, section 7.4; FP is False Positive (False alarm rate) which gives the number of genuine transactions incorrectly identified as fraudulent…FPrate represents the ratio of the negative cases that was incorrectly identified as positive.) and at least one of the 4ZR9243.DOCXPage 2 of 16Application No. 15/780,453 Paper Dated: February 22, 2021 In Reply to USPTO Correspondence of December 21, 2020 Attorney Docket No. 8223-1804068 (2595US02) following: detection rate (pg. 396, section 7.4; TP is True Positive (Fraud catching rate) which shows the number of genuine transactions correctly identified as non fraudulent. The True positive rate reads on detection rate as the model is directed towards fraud detection. Pg. 393, section 4; Let y is the indicator of the class, where in the case of fraud detection y = 1 for the positive class and y = -1 is the class for the negative class.), maximum detectable rate, minimum false positive ratio, model performance score, random model false positive ratio, random model detection rate, or any combination thereof;
	It would have been obvious to one of ordinary skill in the art before the effective filing date machine learning model for fraud detection of Wright with the machine learning fraud detection model of Dheepa.
	Doing so would allow for improved classification accuracy (pg. 396, section 7.4; This model achieves the accuracy more than 80 percent. Achieving high accuracy is a vital one and reducing the false alarms are also the important tasks in the credit card fraud detection.).
	Manapat (US 10867303 B1) teaches
transmitting, with at least one processor, the plotting data to the user interface (Col. 5 lines 1-4; For instance, in a provided API and GUI dashboard available to users, the system gathers together all the relevant information the user may require to understand why a charge failed or succeeded along with understandable reasons and explanations derived from the risk model responsible for the transaction scoring and risk analysis of all transactions.), wherein the plotting data is further configured to, in response to input in the user interface comprising a specification of a quantitative value of percentile threshold for transaction rejection, generate a corresponding metric value of each of the at least two model performance metrics in the same output plot (Col. 20 lines 53-60; FIG. 4B depicts a GUI 402 via which a user may activate a new user rule 470. In particular, there is depicted the GUI 402 at the tablet computing device 403 depicting a historical view chart 413. Within the chart there is depicted a "what if" analysis showing the historical view of what would have occurred if the newly created rule from FIG. 4A were actually in place and activated over a past historical period of time.); 
receiving, with at least one processor from the user interface (Fig. 4A And Fig. 4C), a user input comprising the specification of the quantitative value of percentile threshold for transaction rejection (Col. 15 lines 34-45; For instance, to permit through some controlled fraction of charges that would ordinarily be blocked, the following sequence may be followed: 
(90)    if score >50: if random.random( )<0.05: allow( ) else: block( ) Therefore, in accordance with such an embodiment, when there is a matching user rule 360 and the fraud likelihood score is acceptable 311 (i.e., does not meet a predefined threshold), processing proceeds to element 370 to override and block the transaction based on the rule. User rule (i.e. user input) sets the percentile threshold score > 50 (i.e. 50) so that any transaction will a fraud score less than 50 is allowed. Col. 4 lines 26-32; For example, in an embodiment where higher scores indicate a prediction that the attempted charge has a higher likelihood of being fraudulent, scores between 0.00 and 0.33 (inclusive) may be considered to be low risk, scores between 0.34 and 0.67 (inclusive) may be considered to be elevated risk, and scores at or above 0.68 may be considered to be high risk.); and 
in response to receiving the user input, automatically rejecting, with at least one processor, a top percent of the plurality of transaction requests for suspected fraudulent transaction activity, the top percent determined at least partially from a customized rejection algorithm based on the user input (Col. 22 lines 38-46; In the middle section the GUI 409 indicates that 56 payments, or 1.4%, of the user's transactions over the past six months would have matched the proposed rule, with a breakdown additionally depicting that of those 56 payments that match the proposed but not yet active rule, nine (9) would have been authorized, one (1) would have been refunded as fraud or disputed, and lastly, 46 would have been blocked by the rules or declined by the issuer.).

	Doing so would allow for customizable rules which leverages the user’s feedback. The ability to utilize the user’s feedback would help improve the performance of the fraud detection system (Col. 3 lines 55-65; The mechanisms described herein provide users the ability to develop customizable rules to leverage their specialized and local knowledge while collecting statistical information on an ongoing basis for such rules and the transactions matching those rules, with the statistics forming the basis of making recommendations and providing feedback to the users with the ability to provide a continuous feedback loop by routing the gathered statistics and sample transactions back into the machine learning model to continuously improve the performance of the fraud detection system.)

Regarding Claim 3,
Wright, Dheepa, and Manapat teach the computer-implemented method of claim 1. Wright further teaches further comprising: 
receiving, with at least one processor, an extrinsic evaluation of a legitimacy of each transaction request of the top percent of the plurality of transaction requests (para [0064] FIG. 4 is a block diagram of a statistical modeling process. In one embodiment, statistical modeling consists of a data selection and sampling phase 402, data normalization phase 404, data partitioning phase 406, model training phase 410, model verification phase 412, and model performance testing phase 418.), the extrinsic evaluation comprising a true positive rate and a false positive rate of the performance evaluation dataset (para [0105] The false positive ratio reflects the number of false alarms incurred from a test for every correct fraud detection from the same test, and is typically used by merchants to adjust their transaction rejection thresholds.); 
adjusting, with at least one processor, the predictive fraud detection model based on the extrinsic evaluation (para [0079] If the model does not perform to criteria, the modeling process begins again from the beginning with a new data selection and sampling cycle, as shown in FIG. 4. This renewed modeling process can be used to extend the under-performing model or to begin a new model, incorporating lessons learned during the previous modeling cycles. And para [0078]); 
receiving, with at least one processor, a second set of transaction data representative of a plurality of new transaction requests between at least one financial device holder and at least one merchant in a second time period (para [0074] If the model fails to train to criteria, then the modeler returns to one of the previous steps and enters the modeling cycle again, adjusting to prevent the modeling failure on the next cycle. The most common step for modeling entry is to return to the beginning of the model-training phase and make adjustments to the architecture, although it is not uncommon to go back to the data selection and sampling phase if necessary.); 
re-generating, with at least one processor, the performance evaluation dataset (para [0071] In data partitioning phase 406, the selected and sampled data is broken down into three partitions or mutually exclusive data sets: a training set, a verification set, and a testing set. Fig. 4 loops.); 
para [0117] FIG. 7 is a graph illustrating the foregoing four outcomes.); and, 
automatically rejecting, with at least one processor and based on the adjusted predictive fraud detection model, a top percent of the plurality of new transaction requests for suspected fraudulent transaction activity (See e.g. percent of transactions fig. 7; para [0117] In the example of FIG. 7, a decision threshold value of 57 is assumed, and a fraud attempt rate estimated at 10% is assumed. The resulting graph 700 has four decision zones comprising a Good Transactions zone 710, Bad Transactions zone 712, Mistaken Sale zone 714, and Mistaken Non-Sale zone 716.).
Regarding Claim 7,
Wright, Dheepa, and Manapat teach the computer-implemented method of claim 1.  Manapat further teaches wherein the user input further comprises an input cost tolerance, and wherein the customized rejection algorithm is further based on an optimization input determined from the input cost56E2324.DOCxPage 5 of 17Application No. 15/780,453Paper Dated: November 22, 2021In Reply to USPTO Correspondence of August 20, 2021 Attorney Docket No. 8223-1804068 (2595US02)tolerance (Col. 22 lines 26-29; As can be seen here, the user has entered a proposed free form rule to: Block if :amount_in_usd: >=200.00 A user may choose to set such a threshold if, for example, the average purchase made is small (e.g., $15), such that very large purchases are likely to be fraudulent.) and an associated cost incurred per rejected transaction request (Col. 22 lines 35-38; In particular, the GUI 409 at the tablet computing device 403 shows the rule submitted in the top portion indicating that a transaction is to be blocked if the amount in U.S. dollars exceeds or is equal to $200.00.).
Regarding Claim 8,
Wright (US 20020194119 A1) teaches a system for optimizing a predictive fraud detection model and automatically enacting reactive measures based thereon, the system comprising at 42WO 2019/172887PCT/US2018/021118 least one server computer including at least one processor, the at least one server computer programmed and/or configured to: 
receive transaction data representative of a plurality of transaction requests between at least one financial device holder and at least one merchant in a first time period (para [0015] When a transaction involves transmitting information from an online service or the Internet, address and identity information are not enough to confidently verify that the customer who is purchasing the goods is actually the owner of the credit card. And para [0014] and para [0066]), the transaction data comprising for each transaction request of the plurality of transaction requests at least one of the following parameters: transaction date, transaction time, transaction value, merchant type, transaction type, merchant location, or any combination thereof (para [0059] Different verification parameters that the IVS 206 utilizes are typically weighted relative to the particular credit card transaction. For example, if the amount of dollar transaction is critical, it may be appropriate to weight a history check (for verifying the history of transactions associated with the particular credit card information) and an AVS system check more critically than other parameters.); 
receive, from a user interface (para [0269] Computer system 1400 may be coupled via bus 1402 to a display 1412, such as a cathode ray tube (CRT) or a liquid crystal display (LCD), for displaying information to a computer user.), an identification of the predictive fraud detection model to be evaluated (para [0064] FIG. 4 is a block diagram of a statistical modeling process. In one embodiment, statistical modeling consists of a data selection and sampling phase 402, data normalization phase 404, data partitioning phase 406, model training phase 410, model verification phase 412, and model performance testing phase 418. Many of these phases can contribute feedback to earlier phases, as indicated by paths in FIG. 4.); 
in response to receiving the identification, receive the predictive fraud detection model to be evaluated (para [0078] Once model building cycles have completed, the finished model is subjected to model performance testing in testing phase 416.), the predictive fraud detection model configured to categorize each transaction request as fraudulent or legitimate based at least partially on the parameters of the transaction request (para [0059] Accordingly, each of the verification parameters may be weighted differently depending upon its importance in the overall transaction verification process to provide a merchant with an accurate quantifiable indication as to whether the transaction is fraudulent.), the predictive fraud detection model further configured to order the plurality of transaction requests, relative to each other transaction request, from most likely fraudulent to least likely fraudulent (para [0085] FIG. 5 shows two frequency distributions: the score distribution of Good Transactions and that of Bad Transactions. By overlaying the distribution of Risk Estimates observed for truly bad transactions on the distribution of truly good transactions, four Risk Zones are established. Risk Zone 1 begins at the lowest risk likelihood (Risk Score 0) and extends to the first inflection point where the occurrence of fraud transactions becomes nontrivial. And para [0115] A score of zero reflects no risk, zero percent risk likelihood. A score of 50 reflects a 50% risk likelihood (and conversely a 50% likelihood of non-risk), while a score of 100 reflects a 100% certainty concerning the likelihood of risk.); 
generate a performance evaluation dataset comprising an output of the predictive fraud detection model given an input of the transaction data (para [0071] In data partitioning phase 406, the selected and sampled data is broken down into three partitions or mutually exclusive data sets: a training set, a verification set, and a testing set.); 
generate plotting data configured to cause a visual display of the user interface to represent at least two model performance metrics of the performance evaluation dataset on a same output plot (para [0084] FIG. 5. For illustrating the process of risk estimate fusion, a two model example will be presented consisting of a heuristic model and a statistical model.), the same output plot having an x-axis of percentile threshold for transaction rejection (para [0117] FIG. 7 is a graph illustrating the foregoing four outcomes. In the example of FIG. 7, a decision threshold value of 57 is assumed, and a fraud attempt rate estimated at 10% is assumed.) and a y-axis of percent of metric value of the …model performance metrics (para [0119] (1) The point on the x-axis (the point on the Risk Estimate line) where Failures-To-Detect-Fraud (Mistaken Sales) begin to occur in significant numbers (e.g., point 702), that is, where the slope of the fraudulent transaction distribution becomes mathematically trivial in proximity to zero percentage transactions (i.e., y-axis approaching zero);), the …performance metrics calculated from the performance evaluation dataset and comprising at least one of the following: detection rate, false positive ratio, maximum detectable rate, minimum false positive ratio, model performance score, random model false positive ratio, random model detection rate, or any combination thereof (para [0097] In one approach to evaluating fraud risk, a weighted summation of risk probabilities is transformed by applying a series of multi-dimensional sigmoidal surface filters with adjustable inflection points to create the optimal balance between maximal risk detection, minimal false positive exposure, and acceptable review levels. And para [0103] The number of transactions that exceed a decision threshold ("Alarms") is then calculated corresponding to the occurrence of each test in the General Sample across a wide range of decision thresholds. The corresponding ratio of correct risk detections to incorrect referrals ("False Positive Ratio") is calculated. False positive ratio used to calculate metric (score).); 
in response to receiving the user input (para [0269] This input device typically has two degrees of freedom in two axes, a first axis (e.g., x) and a second axis (e.g., y), that allows the device to specify positions in a plane.), automatically reject a top percent of the plurality of transaction requests for suspected fraudulent transaction activity, the top percent determined at least partially from a customized rejection algorithm based on the user input (See e.g. percent of transactions fig. 7; para [0117] FIG. 7 is a graph illustrating the foregoing four outcomes. In the example of FIG. 7, a decision threshold value of 57 is assumed, and a fraud attempt rate estimated at 10% is assumed. The resulting graph 700 has four decision zones comprising a Good Transactions zone 710, Bad Transactions zone 712, Mistaken Sale zone 714, and Mistaken Non-Sale zone 716.).
Wright does not explicitly disclose
…a y-axis of percent of metric value of the at least two model performance metrics, the at least two model performance metrics calculated from the performance evaluation dataset. and the at least two model performance metrics being a false positive ratio and at least one of the following: detection rate, maximum detectable rate, minimum false positive ratio, model performance score, random model false positive ratio, random model detection rate, or any combination thereof;
transmit the plotting data to the user interface, wherein the plotting data is further configured to, in response to input in the user interface comprising a specification of a quantitative value of percentile threshold for transaction rejection, generate a corresponding metric value of each of the at least two model performance metrics in the same output plot; 
receive a user input comprising the specification of the quantitative value of percentile threshold for transaction rejection;
While Wright teaches a y-axis of percent metric value, Wright does not explicitly disclose at least two model performance metrics on the y-axis, one being a false positive ratio.
	Dheepa teaches
Fig. 3), the at least two model performance metrics calculated from the performance evaluation dataset. and the at least two model performance metrics being a false positive ratio (pg. 396, section 7.4; FP is False Positive (False alarm rate) which gives the number of genuine transactions incorrectly identified as fraudulent…FPrate represents the ratio of the negative cases that was incorrectly identified as positive.) and at least one of the following: detection rate (pg. 396, section 7.4; TP is True Positive (Fraud catching rate) which shows the number of genuine transactions correctly identified as non fraudulent. The True positive rate reads on detection rate as the model is directed towards fraud detection. Pg. 393, section 4; Let y is the indicator of the class, where in the case of fraud detection y = 1 for the positive class and y = -1 is the class for the negative class.), maximum detectable rate, minimum false positive ratio, model performance score, random model false positive ratio, random model detection rate, or any combination thereof;
It would have been obvious to one of ordinary skill in the art before the effective filing date machine learning model for fraud detection of Wright with the machine learning fraud detection model of Dheepa.
	Doing so would allow for improved classification accuracy (pg. 396, section 7.4; This model achieves the accuracy more than 80 percent. Achieving high accuracy is a vital one and reducing the false alarms are also the important tasks in the credit card fraud detection.).
	Manapat (US 10867303 B1) teaches
transmit the plotting data to the user interface (Col. 5 lines 1-4; For instance, in a provided API and GUI dashboard available to users, the system gathers together all the relevant information the user may require to understand why a charge failed or succeeded along with understandable reasons and explanations derived from the risk model responsible for the transaction scoring and risk analysis of all transactions.), wherein the plotting data is further configured to, in response to input in the user interface comprising a specification of a quantitative value of percentile threshold for transaction rejection, generate a corresponding metric value of each of the at least two model performance metrics in the same output plot (Col. 20 lines 53-60; FIG. 4B depicts a GUI 402 via which a user may activate a new user rule 470. In particular, there is depicted the GUI 402 at the tablet computing device 403 depicting a historical view chart 413. Within the chart there is depicted a "what if" analysis showing the historical view of what would have occurred if the newly created rule from FIG. 4A were actually in place and activated over a past historical period of time.); 
receive a user input (Fig. 4A And Fig. 4C) comprising the specification of the quantitative value of percentile threshold for transaction rejection (Col. 15 lines 34-45; For instance, to permit through some controlled fraction of charges that would ordinarily be blocked, the following sequence may be followed: 
(90)    if score >50: if random.random( )<0.05: allow( ) else: block( ) Therefore, in accordance with such an embodiment, when there is a matching user rule 360 and the fraud likelihood score is acceptable 311 (i.e., does not meet a predefined threshold), processing proceeds to element 370 to override and block the transaction based on the rule. User rule (i.e. user input) sets the percentile threshold score > 50 (i.e. 50) so that any transaction will a fraud score less than 50 is allowed. Col. 4 lines 26-32; For example, in an embodiment where higher scores indicate a prediction that the attempted charge has a higher likelihood of being fraudulent, scores between 0.00 and 0.33 (inclusive) may be considered to be low risk, scores between 0.34 and 0.67 (inclusive) may be considered to be elevated risk, and scores at or above 0.68 may be considered to be high risk.);
in response to receiving the user input, automatically reject a top percent of the plurality of transaction requests for suspected fraudulent transaction activity, the top percent determined at least partially from a customized rejection algorithm based on the user input (Col. 22 lines 38-46; In the middle section the GUI 409 indicates that 56 payments, or 1.4%, of the user's transactions over the past six months would have matched the proposed rule, with a breakdown additionally depicting that of those 56 payments that match the proposed but not yet active rule, nine (9) would have been authorized, one (1) would have been refunded as fraud or disputed, and lastly, 46 would have been blocked by the rules or declined by the issuer.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fraud risk detection model of Wright with the rules of Manapat.
	Doing so would allow for customizable rules which leverages the user’s feedback. The ability to utilize the user’s feedback would help improve the performance of the fraud detection system (Col. 3 lines 55-65; The mechanisms described herein provide users the ability to develop customizable rules to leverage their specialized and local knowledge while collecting statistical information on an ongoing basis for such rules and the transactions matching those rules, with the statistics forming the basis of making recommendations and providing feedback to the users with the ability to provide a continuous feedback loop by routing the gathered statistics and sample transactions back into the machine learning model to continuously improve the performance of the fraud detection system.)
Regarding Claim 10,
Claim 10 is the system corresponding to the method of claim 1. Claim 10 is substantially similar to claim 3 and is rejected on the same grounds.
Regarding Claim 14,
Claim 14 is the system corresponding to the method of claim 1. Claim 14 is substantially similar to claim 7 and is rejected on the same grounds.
Regarding Claim 15,
Wright teaches a computer program product for optimizing a predictive fraud detection model and automatically enacting reactive measures based thereon, the computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to: 
receive transaction data representative of a plurality of transaction requests between at least one financial device holder and at least one merchant in a first time period (para [0015] When a transaction involves transmitting information from an online service or the Internet, address and identity information are not enough to confidently verify that the customer who is purchasing the goods is actually the owner of the credit card. And para [0014] and para [0066]), the transaction data para [0059] Different verification parameters that the IVS 206 utilizes are typically weighted relative to the particular credit card transaction. For example, if the amount of dollar transaction is critical, it may be appropriate to weight a history check (for verifying the history of transactions associated with the particular credit card information) and an AVS system check more critically than other parameters.); 
receive, from a user interface (para [0269] Computer system 1400 may be coupled via bus 1402 to a display 1412, such as a cathode ray tube (CRT) or a liquid crystal display (LCD), for displaying information to a computer user.), an identification of the predictive fraud detection model to be evaluated (para [0064] FIG. 4 is a block diagram of a statistical modeling process. In one embodiment, statistical modeling consists of a data selection and sampling phase 402, data normalization phase 404, data partitioning phase 406, model training phase 410, model verification phase 412, and model performance testing phase 418. Many of these phases can contribute feedback to earlier phases, as indicated by paths in FIG. 4.) ;
in response to receiving the identification, receive the predictive fraud detection model to be evaluated (para [0078] Once model building cycles have completed, the finished model is subjected to model performance testing in testing phase 416.), the predictive fraud detection model configured to categorize each transaction para [0059] Accordingly, each of the verification parameters may be weighted differently depending upon its importance in the overall transaction verification process to provide a merchant with an accurate quantifiable indication as to whether the transaction is fraudulent.), the predictive fraud detection model further configured to order the plurality of transaction requests, relative to each other transaction request, from most likely fraudulent to least likely fraudulent (para [0085] FIG. 5 shows two frequency distributions: the score distribution of Good Transactions and that of Bad Transactions. By overlaying the distribution of Risk Estimates observed for truly bad transactions on the distribution of truly good transactions, four Risk Zones are established. Risk Zone 1 begins at the lowest risk likelihood (Risk Score 0) and extends to the first inflection point where the occurrence of fraud transactions becomes nontrivial. And para [0115] A score of zero reflects no risk, zero percent risk likelihood. A score of 50 reflects a 50% risk likelihood (and conversely a 50% likelihood of non-risk), while a score of 100 reflects a 100% certainty concerning the likelihood of risk.); 
generate a performance evaluation dataset comprising an output of the predictive fraud detection model given an input of the transaction data (para [0071] In data partitioning phase 406, the selected and sampled data is broken down into three partitions or mutually exclusive data sets: a training set, a verification set, and a testing set.); 
of the user interface to represent at least two model performance metrics of the performance evaluation dataset on a same output plot (para [0084] FIG. 5. For illustrating the process of risk estimate fusion, a two model example will be presented consisting of a heuristic model and a statistical model.), the same output plot having an x-axis of percentile threshold for transaction rejection (para [0117] FIG. 7 is a graph illustrating the foregoing four outcomes. In the example of FIG. 7, a decision threshold value of 57 is assumed, and a fraud attempt rate estimated at 10% is assumed.) and a y-axis of percent of metric value of the …performance metrics (para [0119] (1) The point on the x-axis (the point on the Risk Estimate line) where Failures-To-Detect-Fraud (Mistaken Sales) begin to occur in significant numbers (e.g., point 702), that is, where the slope of the fraudulent transaction distribution becomes mathematically trivial in proximity to zero percentage transactions (i.e., y-axis approaching zero);), the …performance metrics calculated from the performance evaluation dataset and comprising at least one of the following: detection rate, false positive ratio, maximum detectable rate, minimum false positive ratio, model performance score, random model false positive ratio, random model detection rate, or any combination thereof (para [0097] In one approach to evaluating fraud risk, a weighted summation of risk probabilities is transformed by applying a series of multi-dimensional sigmoidal surface filters with adjustable inflection points to create the optimal balance between maximal risk detection, minimal false positive exposure, and acceptable review levels. And para [0103] The number of transactions that exceed a decision threshold ("Alarms") is then calculated corresponding to the occurrence of each test in the General Sample across a wide range of decision thresholds. The corresponding ratio of correct risk detections to incorrect referrals ("False Positive Ratio") is calculated. False positive ratio used to calculate metric (score).); 
in response to receiving the user input (para [0269] This input device typically has two degrees of freedom in two axes, a first axis (e.g., x) and a second axis (e.g., y), that allows the device to specify positions in a plane.), automatically reject a top percent of the plurality of transaction requests for suspected fraudulent transaction activity, the top percent determined at least partially from a customized rejection algorithm based on the user input (See e.g. percent of transactions fig. 7; para [0117] FIG. 7 is a graph illustrating the foregoing four outcomes. In the example of FIG. 7, a decision threshold value of 57 is assumed, and a fraud attempt rate estimated at 10% is assumed. The resulting graph 700 has four decision zones comprising a Good Transactions zone 710, Bad Transactions zone 712, Mistaken Sale zone 714, and Mistaken Non-Sale zone 716.).
Wright does not explicitly disclose
… a y-axis of percent of metric value of the at least two model performance metrics, the at least two model performance metrics calculated from the performance evaluation dataset, and the at least two model performance metrics being a false positive ratio and at least one of the following: detection rate, maximum detectable rate, minimum false positive ratio, model performance score, random model false positive ratio, random model detection rate, or any combination thereof;
transmit the plotting data to the user interface, wherein the plotting data is further configured to, in response to input in the user interface comprising a specification of a quantitative value of percentile threshold for transaction rejection, generate a corresponding metric value of each of the at least two model performance metrics in the same output plot; 
receive a user input comprising the specification of the quantitative value of percentile threshold for transaction rejection;
While Wright teaches a y-axis of percent metric value, Wright does not explicitly disclose at least two model performance metrics on the y-axis, one being a false positive ratio.
Dheepa teaches
… a y-axis of percent of metric value of the at least two model performance metrics (Fig. 3), the at least two model performance metrics calculated from the performance evaluation dataset, and the at least two model performance metrics being a false positive ratio (pg. 396, section 7.4; FP is False Positive (False alarm rate) which gives the number of genuine transactions incorrectly identified as fraudulent…FPrate represents the ratio of the negative cases that was incorrectly identified as positive.) and at least one of the following: detection rate (pg. 396, section 7.4; TP is True Positive (Fraud catching rate) which shows the number of genuine transactions correctly identified as non fraudulent. The True positive rate reads on detection rate as Dheepa’s model is directed towards fraud detection. Pg. 393, section 4; Let y is the indicator of the class, where in the case of fraud detection y = 1 for the positive class and y = -1 is the class for the negative class.), maximum 
It would have been obvious to one of ordinary skill in the art before the effective filing date machine learning model for fraud detection of Wright with the machine learning fraud detection model of Dheepa.
	Doing so would allow for improved classification accuracy (pg. 396, section 7.4; This model achieves the accuracy more than 80 percent. Achieving high accuracy is a vital one and reducing the false alarms are also the important tasks in the credit card fraud detection.).
Manapat (US 10867303 B1) teaches
transmit the plotting data to the user interface (Col. 5 lines 1-4; For instance, in a provided API and GUI dashboard available to users, the system gathers together all the relevant information the user may require to understand why a charge failed or succeeded along with understandable reasons and explanations derived from the risk model responsible for the transaction scoring and risk analysis of all transactions.), wherein the plotting data is further configured to, in response to input in the user interface comprising a specification of a quantitative value of percentile threshold for transaction rejection, generate a corresponding metric value of each of the at least two model performance metrics in the same output plot (Col. 20 lines 53-60; FIG. 4B depicts a GUI 402 via which a user may activate a new user rule 470. In particular, there is depicted the GUI 402 at the tablet computing device 403 depicting a historical view chart 413. Within the chart there is depicted a "what if" analysis showing the historical view of what would have occurred if the newly created rule from FIG. 4A were actually in place and activated over a past historical period of time.); 
receive a user input (Fig. 4A And Fig. 4C) comprising the specification of the quantitative value of percentile threshold for transaction rejection (Col. 15 lines 34-45; For instance, to permit through some controlled fraction of charges that would ordinarily be blocked, the following sequence may be followed: 
(90)    if score >50: if random.random( )<0.05: allow( ) else: block( ) Therefore, in accordance with such an embodiment, when there is a matching user rule 360 and the fraud likelihood score is acceptable 311 (i.e., does not meet a predefined threshold), processing proceeds to element 370 to override and block the transaction based on the rule. User rule (i.e. user input) sets the percentile threshold score > 50 (i.e. 50) so that any transaction will a fraud score less than 50 is allowed. Col. 4 lines 26-32; For example, in an embodiment where higher scores indicate a prediction that the attempted charge has a higher likelihood of being fraudulent, scores between 0.00 and 0.33 (inclusive) may be considered to be low risk, scores between 0.34 and 0.67 (inclusive) may be considered to be elevated risk, and scores at or above 0.68 may be considered to be high risk.);
in response to receiving the user input, automatically reject a top percent of the plurality of transaction requests for suspected fraudulent transaction activity, the top percent determined at least partially from a customized rejection algorithm based on the user input (Col. 22 lines 38-46; In the middle section the GUI 409 indicates that 56 payments, or 1.4%, of the user's transactions over the past six months would have matched the proposed rule, with a breakdown additionally depicting that of those 56 payments that match the proposed but not yet active rule, nine (9) would have been authorized, one (1) would have been refunded as fraud or disputed, and lastly, 46 would have been blocked by the rules or declined by the issuer.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fraud risk detection model of Wright with the rules of Manapat.
	Doing so would allow for customizable rules which leverages the user’s feedback. The ability to utilize the user’s feedback would help improve the performance of the fraud detection system (Col. 3 lines 55-65; The mechanisms described herein provide users the ability to develop customizable rules to leverage their specialized and local knowledge while collecting statistical information on an ongoing basis for such rules and the transactions matching those rules, with the statistics forming the basis of making recommendations and providing feedback to the users with the ability to provide a continuous feedback loop by routing the gathered statistics and sample transactions back into the machine learning model to continuously improve the performance of the fraud detection system.)
Regarding Claim 17,
Claim 17 is the computer product corresponding to the method of claim 1. Claim 17 is substantially similar to claim 3 and is rejected on the same grounds.
Regarding Claim 21,
Claim 21 is the computer product corresponding to the method of claim 1. Claim 21 is substantially similar to claim 7 and is rejected on the same grounds.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US-20020194119-A1; hereinafter Wright) in view of Dheepa et al. ("Behavior based credit card fraud detection using support vector machines."), Manapat et al. (US-10867303-B1), Koch et al. (US 20180240041 A1; hereinafter Koch), and Miller et al. (US 20190188212 A1; hereinafter Miller).
Regarding Claim 2,
Wright, Dheepa, and Manapat teach the computer-implemented method of claim 1. Wright further teaches the method further comprising, 
in response to receiving a metric input in the user interface of a first value of a first selected model performance metric (fig. 7; para [0119] (1) The point on the x-axis (the point on the Risk Estimate line) where Failures-To-Detect-Fraud (Mistaken Sales) begin to occur in significant numbers (e.g., point 702), that is, where the slope of the fraudulent transaction distribution becomes mathematically trivial in proximity to zero percentage transactions (i.e., y-axis approaching zero);), 
wherein the plotting data is further configured to cause the visual display to represent all of the following model performance metrics on the same output plot: 
detection rate, false positive ratio (para [0149] This allows fine-tuning of the important relationship between review rate, risk detection rate, and false positive ratio.), maximum detectable rate, minimum false positive ratio (para [0097] between maximal risk detection, minimal false positive exposure, and acceptable review levels.), model performance score (para [0084] This is commonly called the Fraud Score, and is called the Risk Estimate herein.), …, and random model detection rate (para [0102] The Known Risk Data Sample (Risk Sample) consists of a set of transactions of known high risk. The General Sample consists of a much larger randomly sampled set of transactions and para [0103] The Detection Potential of any individual risk test is approximated by calculating the detection rate of that test in the Risk Sample.).
Wright, Dheepa, and Manapat do not explicitly disclose
generating and displaying, with at least one processor, a corresponding value of a second selected model performance metric,
random model false positive ratio,
	However, Koch (US 20180240041 A1) teaches 
generating and displaying, with at least one processor, a corresponding value of a second selected model performance metric… (para [0027] FIG. 17 shows a comparison of an average error reduction computed by the hyperparameter selection system of FIG. 1 for the five different predictive model types and the ten different input datasets in accordance with an illustrative embodiment.  And para [0241] a prediction application 1822, selected model data 320, second dataset 1824, and predicted dataset 1826.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Wright’s fraud detection model with Koch’s fraud detection model (para [0243]).
para [0005] A best hyperparameter configuration is identified based on an extreme value of the stored objective function values. The identified best hyperparameter configuration is output.).
Miller (US 20190188212 A1) teaches
random model false positive ratio (para [0121] Thus, P[.sub.alt|X.sub.u] gives a principled measure of confidence and in principle allows setting the false positive rate (one could instead use a randomized decision rule to set the false positive rate to a different value than 1-P[.sub.alt|X.sub.u]). This also provides a theoretically-grounded basis for ranking clusters according to their significance.),
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the fraud prediction model of Wright with the fraud prediction model of Miller (para [0003]).
Doing so would allow for supervised training (Abs. Labeling (by a human expert or by other means) of anomalous clusters provides new supervised data that can be used to adapt an actively learned classifier whose objective is to discriminate all the classes.).
Regarding Claim 9,
Claim 9 is the system corresponding to the method of claim 1. Claim 9 is substantially similar to claim 2 and is rejected on the same grounds.
Regarding Claim 16,
Claim 16 is the computer product corresponding to the method of claim 1. Claim 16 is substantially similar to claim 2 and is rejected on the same grounds.

Claims 4, 6, 11, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US-20020194119-A1; hereinafter Wright) in view of Dheepa et al. ("Behavior based credit card fraud detection using support vector machines."), Manapat et al. (US-10867303-B1), and Koch et al. (US 20180240041 A1; hereinafter Koch).
Regarding Claim 4,
Wright, Dheepa, and Manapat teach the computer-implemented method of claim 1, Wright further teaches further comprising 
receiving, with at least one processor, at least one additional predictive fraud detection model to be evaluated (para [0078] Once model building cycles have completed, the finished model is subjected to model performance testing in testing phase 416.); wherein: 
Wright, Dheepa, and Manapat do not explicitly disclose 
the performance evaluation dataset further comprises an output of the at least one additional predictive fraud detection model to be evaluated;
the plotting data is further configured to cause the visual display to represent the predictive fraud detection model comparatively to the at least one additional predictive fraud detection model.
	However, Koch (US 20180240041 A1) teaches 
the performance evaluation dataset further comprises an output of the at least one additional predictive fraud detection model to be evaluated (para [0041] The model training uses first training dataset subset 414 and/or Pth training dataset subset 434 to generate a predictive model and model scoring uses first validation dataset subset 416 and/or Pth validation dataset subset 436 to determine how well the generated model performed.); and, 
the plotting data is further configured to cause the visual display to represent the predictive fraud detection model comparatively to the at least one additional predictive fraud detection model (para [0026] FIG. 16 shows a comparison of an average final error computed by the hyperparameter selection system of FIG. 1 for five different predictive model types and ten different input datasets in accordance with an illustrative embodiment.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Wright’s fraud detection model with Koch’s fraud detection model (para [0243]).
Doing so would allow for determining the best hyperparameter configuration for a predictive model (para [0005] A best hyperparameter configuration is identified based on an extreme value of the stored objective function values. The identified best hyperparameter configuration is output.).
Regarding Claim 6,
Wright, Dheepa, Manapat, and Koch teach the computer-implemented method of claim 4. Wright further teaches wherein the input further comprises an optimization input comprising at least one of the following parameters: detect rate requirement; false positive ratio tolerance; rejection rate tolerance; review rate capacity; or any combination thereof (para [0149] This allows fine-tuning of the important relationship between review rate, risk detection rate, and false positive ratio.); and wherein the top percent is further determined from the optimization input (See e.g. percent of transactions fig. 7; para [0117] FIG. 7 is a graph illustrating the foregoing four outcomes. In the example of FIG. 7, a decision threshold value of 57 is assumed, and a fraud attempt rate estimated at 10% is assumed. The resulting graph 700 has four decision zones comprising a Good Transactions zone 710, Bad Transactions zone 712, Mistaken Sale zone 714, and Mistaken Non-Sale zone 716.).
Regarding Claim 11,
Claim 11 is the system corresponding to the method of claim 1. Claim 11 is substantially similar to claim 4 and is rejected on the same grounds.
Regarding Claim 13,
Claim 13 is the system corresponding to the method of claim 1. Claim 13 is substantially similar to claim 6 and is rejected on the same grounds.
Regarding Claim 18,
Claim 18 is the computer product corresponding to the method of claim 1. Claim 18 is substantially similar to claim 4 and is rejected on the same grounds.
Regarding Claim 20,
Claim 20 is the computer product corresponding to the method of claim 1. Claim 20 is substantially similar to claim 6 and is rejected on the same grounds.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US-20020194119-A1; hereinafter Wright) in view of Dheepa et al. Manapat et al. (US-10867303-B1), Koch et al. (US 20180240041 A1; hereinafter Koch), and BEN-OR et al. (US-20180330268-A1; hereinafter BEN-OR).
Regarding Claim 5,
Wright, Dheepa, Manapat, and Koch teach the computer-implemented method of claim 4, further comprising: 
wherein the automatic rejection of the top percent of the plurality of transaction requests is based on the selected model, which is configured to order the plurality of transaction requests from most likely fraudulent to least likely fraudulent (See e.g. percent of transactions fig. 7; para [0117] FIG. 7 is a graph illustrating the foregoing four outcomes. In the example of FIG. 7, a decision threshold value of 57 is assumed, and a fraud attempt rate estimated at 10% is assumed. The resulting graph 700 has four decision zones comprising a Good Transactions zone 710, Bad Transactions zone 712, Mistaken Sale zone 714, and Mistaken Non-Sale zone 716.).
BEN-OR further teaches
receiving, with at least one processor, a selected model from the user interface, the selected model chosen from a set comprising the predictive fraud detection model and the at least one additional predictive fraud detection model (para [0021] In some embodiments of the invention, the processor receives a plurality of predictive models. The processor may select more than one best performing model candidates based on the evaluation of each reduced set. And para [0002] Fraud detection is based on analyzing past transactional and cases disposition data which may be used to build and tune behavioral and risk models. Whether a fraud detection model is accurate enough to provide correct classification of the case as fraudulent or legitimate is a critical factor when statistical techniques are used to detect fraud.),
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of evaluating a predictive model of Wright with the method of evaluating a predictive model of BEN-OR.
Doing so would allow for adjusting model optimization parameters (para [0003] Tuning of behavioral and risk models for rare event prediction may include adjustment and optimization of model parameters to ensure operational effectiveness (e.g. high detection rate, low false-positive rate).).
Regarding Claim 12,
Claim 12 is the system corresponding to the method of claim 1. Claim 12 is substantially similar to claim 5 and is rejected on the same grounds.
Regarding Claim 19,
Claim 19 is the computer product corresponding to the method of claim 1. Claim 19 is substantially similar to claim 5 and is rejected on the same grounds.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 20090018940 A1) – discloses a fraud detection model utilizing a false positive ratio.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121